DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19-23, and 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (U.S. 2015/0103500) in view of Takahashi et al. (U.S. Patent 5,729,315) hereafter Takahashi.
As to claim 19, Bae discloses thin film transistor (TFT) substrate (112) configured to be connected to a wiring substrate (122), the TFT substrate (112) comprising:
first terminals (IPD-110) arranged in a first direction (A1); and
a first mark (AM10, AM20), wherein
the wiring substrate (122) is configured to be connected to the first terminals (IPD) and the first mark (AM10, AM20), the first mark is located between an edge of the TFT substrate (112) and the first terminals (IPD-110) in the first direction (A1),
the first mark (AM10, AM20) includes an inclination (PG1-PG4) with respect to a second direction (A2) intersecting the first direction,
the first mark further includes a first protrusion (AM10) and a second protrusion (AM20), each of the first protrusion and the second protrusion extends in the first direction, and
a tip of the first protrusion (AM10) facing the edge of the TFT substrate and a tip of the second protrusion (AM20) facing the edge of the TFT substrate are substantially the same in position in the first direction.
Bae discloses all of the limitations of claimed invention except for the second protrusion is longer than the first protrusion in the first direction.
Takahashi teaches a circuit assembly as shown in figures 3 and 4b comprising the second protrusion (12) is longer than the first protrusion (11) in the first direction.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Takahashi employed in the TFT substrate of Bae in order to provide excellent alignment connections.
As to claim 25, Bae discloses a display device (100) as shown in figures 1-6 comprising:
a thin film transistor (TFT) substrate (112); and
a wiring substrate (122),
wherein the TFT substrate (112) comprises: first terminals (IPD-110) arranged in a first direction (A1): and a first mark (AM10, AM20), wherein
the wiring substrate (122) is configured to be connected to the first terminals (IPD110) and the first mark,
the first mark is located between an edge of the TFT substrate (112) and the first terminals (IPD110) in the first direction,
the first mark includes an inclination (PG1-PG4) with respect to a second direction (A2) intersecting the first direction,
the first mark further includes a first protrusion (AM10) and a second protrusion (AM20, figure 4B),
each of the first protrusion and the second protrusion extends in the first direction, and a tip of the first protrusion (AM10) facing the edge of the TFT substrate (112) and a tip of the second protrusion (AM20) facing the edge of the TFT substrate are substantially the same in position in the first direction.
Bae discloses all of the limitations of claimed invention except for the second protrusion is longer than the first protrusion in the first direction.
Takahashi teaches a circuit assembly as shown in figures 3 and 4b comprising the second protrusion (12) is longer than the first protrusion (11) in the first direction.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Takahashi employed in the TFT substrate of Bae in order to provide excellent alignment connections.
Regarding claims 20 and 26, Bae as modified by Takahashi discloses each of the first terminals (IPD 10) includes an inclination (PG1-PG4) with respect to a second direction (A2) intersecting the first direction (A1), the inclination of the first terminals (IPD110) increases from a center position (RPD) of the terminal area (MA) in the first direction to an edge of the TFT substrate and with distance from the center position in the first direction.
Regarding claims 21 and 27, Bae as modified by Takahashi discloses the first mark (AM10, AM20) is located at an outermost one of the first terminals (IPD-110) in the first direction.
Regarding claims 22 and 28, Bae as modified by Takahashi discloses a virtual line connecting the tip of the first protrusion (AM10) and the tip of the second protrusion (AM20) is parallel to the second direction.
Regarding claims 23 and 29, Bae as modified by Takahashi discloses each of the first terminals (IPD110) includes an inclination with respected to the second direction, and the inclination of the first mark is larger than the inclination of an outermost first terminal of the first terminals, see figure 4B.

Allowable Subject Matter
Claims 24 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848